         Case 1:18-cv-10225-MLW Document 557 Filed 11/05/20 Page 1 of 2



                            UNITED STATES DISTRICT COURT
                             DISTRICT OF MASSACHUSETTS

                                         )
LILIAN PAHOLA CALDERON JIMENEZ, )
and LUIS GORDILLO, et al.,               )
                                         )
Individually and on behalf of all others )
similarly situated,                      )
                                         )          No. 1:18-cv-10225-MLW
                Plaintiffs-Petitioners,  )
                                         )
        v.                               )
                                         )
CHAD WOLF, et al.,                       )
                                         )
                Defendants-Respondents.  )
                                         )

    NOTICE OF APPOINTMENT OF A NEW DEPUTY FIELD OFFICE DIRECTOR

        On June 28, 2019, the Court ordered Respondents to inform the Court if ICE Boston

appoints a new acting or permanent Field Office Director or Deputy Field Office Director. ECF

No. 295. The Court further ordered that any new appointee shall: (1) read the court’s orders

concerning detention and removal; (2) discuss them with the Field Office Director for ICE Boston,

and Respondents’ counsel; and (3) file a declaration stating that they have read such orders,

conferred as directed, and understand that any violation of such orders could constitute civil and/or

criminal contempt. Id. On October 19, 2020, Alan Greenbaum began his duties as an Acting

Deputy Field Office Director in ICE Boston. The declaration required by this Court’s order is

attached to this filing.
        Case 1:18-cv-10225-MLW Document 557 Filed 11/05/20 Page 2 of 2



Respectfully submitted,

JEFFERY B. CLARK
Acting Assistant Attorney General
Civil Division

WILLIAM C. PEACHEY
Director
Office of Immigration Litigation
District Court Section

ELIANIS N. PEREZ
Assistant Director

/s/ Mary L. Larakers
MARY L. LARAKERS (Texas Bar # 24093943)
Trial Attorney
United States Department of Justice, Civil Division
Office of Immigration Litigation
District Court Section
P.O. Box 868, Ben Franklin Station
Washington, DC 20044
(202) 353-4419
(202) 305-7000 (facsimile)
mary.l.larakers@usdoj.gov

Counsel for Respondents



                                CERTIFICATE OF SERVICE
        I, Mary L. Larakers, Trial Attorney, hereby certify that this document filed through the
ECF system will be sent electronically to the registered participants as identified on the Notice of
Electronic Filing (NEF) and paper copies will be sent to those indicated as non-registered
participants.

                                                      /s/ Mary L. Larakers
                                                      Mary L. Larakers
Dated: November 5, 2020                               Trial Attorney




                                                 2
